OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Wilson, Appellant, v. Rogers, Appellee.
[Cite as Wilson v. Rogers (1993),       Ohio St.3d    .]
Habeas corpus denied when petitioner does not attack the
     jurisdiction of the court.
     (No. 93-835 -- Submitted September 28, 1993 -- Decided
December 29, 1993.)
     Appeal from the Court of Appeals for Marion County, No.
9-93-04.
     Appellant, John Wilson, filed a petition for a writ of
habeas corpus in the Court of Appeals for Marion County,
alleging the trial court lacked jurisdiction over him. In
support of his claim, appellant asserted that the indictment
was insufficient, the trial was marred by prosecutorial
misconduct, and there was a lack of credible evidence to
support his conviction. The court of appeals sua sponte
dismissed the petition on the grounds that the petition raised
claims that did not challenge the jurisdiction of the trial
court.
     The cause is before this court upon an appeal as of right.

     John Wilson, pro se.
     Lee Fisher, Attorney General, and John J. Gideon,
Assistant Attorney General, for appellee.

     Per Curiam. The court of appeals correctly dismissed the
petition in this case and its judgment is affirmed.
     The appellant raises the same three issues on appeal that
he raised below. However, that court correctly concluded that
habeas corpus was unavailable to review allegations of
prosecutorial misconduct, Ellis v. McMackin (1992), 65 Ohio
St.3d 161, 602 N.E.2d 611; the credibility of evidence used at
trial, Saulsbury v. Green (1964), 175 Ohio St. 433, 25 O.O.2d
445, 195 N.E.2d 787; and the sufficiency of an indictment,
Chapman v. Jago (1976), 48 Ohio St.2d 51, 2 O.O.3d 167, 356
N.E.2d 721.
     On appeal, appellant also argues that since eleven of the
twenty indictments were dismissed by the trial court, all
twenty indictments should be dismissed. Appellant contends
that when the trial court dismissed the indictments, all
indictments should have been dismissed under the doctrine of
collateral estoppel, arguing that double jeopardy applies to
the remaining counts against him. However, "[t]he Double
Jeopardy Clauses contained in the Ohio and the United States
Constitutions protect an accused from multiple prosecutions and
multiple punishments for the same offense." (Emphasis added.)
Shearman v. Van Camp (1992), 64 Ohio St.3d 468, 469, 597 N.E.2d
88, 92, citing State v. Thomas (1980), 61 Ohio St.2d 254,
258-260, 15 O.O.3d 262, 265, 400 N.E.2d 897, 902. The counts
on which the appellant was convicted were separate offenses
from the counts that were dismissed. Therefore, double
jeopardy would not apply. Even if it did apply, double
jeopardy is not a ground for post-conviction relief in habeas
corpus. Neal v. Maxwell (1963), 175 Ohio St. 201, 202, 24
O.O.2d 281, 282, 192 N.E.2d 782, 783.
     None of appellant's arguments raises a jurisdictional
claim. When the petitioner does not attack the jurisdiction of
the court, habeas corpus will be denied. R.C. 2725.05; Stahl
v. Shoemaker (1977), 50 Ohio St.2d 351, 4 O.O. 3d 485, 364
N.E.2d 286.
     Accordingly, the judgment of the court of appeals is
affirmed.
                                    Judgment affirmed.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.